 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 32B-32J, Service Employees InternationalUnion, AFL-CIO and The New York Associ-ation for the Blind. Case 2-CC-1617June 27, 1980DECISION AND ORDERBY CHAIRMAN FANNING ANI) MEMBERSJENKINS ANt) TRUESDALEOn February 27, 1980, Administrative LawJudge Thomas R. Wilks issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Local 32B-32J,Service Employees International Union, AFL-CIO, its officers, agents, and representatives, shalltake the action set forth in the said recommendedOrder.I The Administrative Law Judge inadvertently identified Wesley Spra-gue as being executive director of Respondent and Robert Hauser asbeing personnel manager of Respondent. As they both are employed intheir respective positions by the Charging Party. we hereby correct thiserror. We also hereby correct the Administrative Law Judge's inadver-tent misspelling of "Partition" in the second quoted paragraph of sec. I1of his Decision, and we hereby correct the citation of United Brotherhoodof Carpenters and Joiners of America. AFL-CIO, Local No. 639 (AmericanModulars Corporation) in fn. 5 to read 203 NLRB 1112, 1118 (1973)2 In adopting the conclusion of the Administrative Law Judge that anybreaches in the reserve gate system which may have occurred weremerely isolated or de minimis, we find it unnecessary to rely on his find-ings that employees of the primary employer, when using the neutral re-served gate, were not engaged in conduct normally related to primarywork. Also. Chairman Fanning does not rely on Mississippi Gulf CoastBuilding and Construction Trades Counsel. et al. (Roy C Anderson. Jr..Inc.), 222 NLRB 649 (1976), in which he dissented, for the propositionthat the breaches here were de minimis The facts there are distinguish-able in his views See also Local 18. International Union of Operatring Fngi-neers, AFL-CIO (Dodge-lreland. Inc.), 236 NLRB 199, fn 1 (1978).DECISIONSTA TEM.ENT OE THE CASETHOMAS R. WII.KS, Administrative Law Judge: Thiscase was heard in New York, New York, on October 2,1979, based on charges filed on August 24, 1979, and acomplaint and notice of hearing which issued on Septem-ber 10, 1979. The complaint alleges that RespondentLocal 32B-32J, Service Employees International Union,AFL-CIO, violated Section 8(b)(4)(i) and (ii)(B) of theNational Labor Relations Act, as amended. Respondentdenies any violation of the Act. The General Counseland Respondent have filed post-hearing briefs.Based on the entire record, including my observationand the demeanor of the witnesses, I make the following:FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYERS AND THELABOR ORGANIZATION INVOLVEDThe New York Association for the Blind, the Charg-ing Party, a not-for-profit New York corporation havingits principal office and place of business located at 111East 59th Street, New York, New York, provides serv-ices to the visually handicapped and legally blind.During the year preceding the issuance of the complaint,the Charging Party, in the course and conduct of itsbusiness operations, derived gross revenues in excess of$1 million. During the same period of time, the ChargingParty purchased and received at its New York, NewYork, facility products, goods, and materials valued inexcess of $50,000 directly from points outside the Stateof New York.At all times material herein, H. L. Fischer, Inc., aNew York corporation having its principal office andplace of business located in New York, New York, hasbeen engaged as a general contractor in the building andconstruction industry, providing alteration, renovation,and remodeling services for commercial and office facili-ties, including, inter alia, the Charging Party's 59thStreet, New York, New York, facility, which is referredto herein as the Lighthouse. At all times material herein,Fischer has engaged the services of various subcontrac-tors, including Partition Servicing Co., Inc., Gale Wood-working, Inc., Boaz & Vincent, Inc., M. Farbman &Sons, Inc., Colvent, Inc., Eastern States Electrical Con-tractors, Inc., Catrona & Gamba, Inc., Whitelaw Electri-cal Contracting Co., Honeywell, Inc., Westinghouse Ele-vator Company, Hudson-Schatz Painting Co., Inc., Supe-rior Acoustic, Inc., and Worldwide Communications, toperform the construction services at the Lighthouse.At all times material herein, the subcontractors namedabove have been engaged as contractors or subcontrac-tors in the building or construction industry.The complaint alleges, Respondent does not deny, andI find that the Charging Party is now and has been at alltimes material herein an employer and person engaged incommerce and in industries affecting commerce withinthe meaning of Sections 2(l), (2), (6), and (7) and 8(b)(4)of the Act.The complaint alleges, Respondent does not deny, andI find that Fischer and the aforedescribed subcontractorsof Fischer, named above, are now and have been at alltimes material herein persons engaged in commerce andin industries affecting commerce within the meaning ofSections 2(1), (6), and (7) and 8(b)(4) of the Act.250 NLRB No. 39240 LOCAL 32B-32J, SERVICE EMPLOYEES INTERNATIONAL UNIONRespondent is now, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESThis entrance is (at left) for use by the employeesand clients of the Lighthouse and by other personsseeking to do business or visit. This entrance is notto be used by the employees of, vendors to, nor de-liveries to the following:A. The Issue and the FactsThe Charging Party is engaged in the training of ap-proximately 6,800 blind persons a year. It employs over500 employees and utilizes the services of 1,500 volun-teers. The employees are located at several locations.The only location involved herein, i.e., the Lighthouse at59th Street in New York City, is located on a block inmidtown Manhattan bounded by 59th Street on thesouth, 60th Street on the north, Park Avenue on thewest, and Lexington Avenue on the east. In that multi-storied structure the Charging Party employs approxi-mately 200 employees.On June 11, 1979, Respondent was certified as collec-tive-bargaining representative for approximately sixmaintenance employees employed by the Charging Partyat the Lighthouse. Several negotiating meetings wereheld subsequent to the certification which resulted in abreakdown in negotiations on or about July 30. On orabout that same day Fischer and its subcontractors com-menced work pursuant to a contract with the ChargingParty for the renovation of several floors of the Light-house. It is admitted that Respondent's only dispute onand after that date was with the Charging Party con-cerning the negotiation for an initial collective-bargain-ing agreement. Respondent had no dispute with Fischeror any of its subcontractors.Commencing on or about August 1, 1979, and continu-ing to September 5, 1979, Respondent, in futherance ofits dispute with the Charging Party, engaged in picketingat all entrances to the Lighthouse. In the course and con-duct of its picketing Respondent utilized picket signswhich read as follows:Service Employees International Union AFL-CIOLocal 32B-32J on strike-help us. We appreciateyour cooperation. Service Employees InternationalUnion AFL-CIO 1 East 35th Street.On August 2, 1979, the Charging Party posted at theLighthouse at the westernmost entrance on East 60thStreet, in proximity to Park Avenue, a sign which read:This entrance is for use by the employees of H. L.Fischer, Partition Servicing, Gale Woodworking,Boaz & Vincent, Inc., M. Farbman & Sons, Col-vent, Inc., Eastern States Electrical Contractors,Inc., Catrona & Gamba, Inc., and by vendorsmaking deliveries to these companies. All employ-ees and clients of the Lighthouse and other personsseeking to do business or visit should use the 59thStreet entrance or the East 60th Street entrancecloser to Lexington Avenue.On or about August 2, 1979, the Charging Partyposted at the Lighthouse at the easternmost entrance onEast 60th Street, in proximity to Lexington Avenue, asign which read:H. L. FischerWhitelaw ElectricBoaz & VincentEastern StatesGale WoodworkingHoneywellWestinghouse ElevatorColvent VentilationPartition ServiceHudson-SchatzSuperior AcousticalFarbmanWorldwide Communication(The above listing, please use door at West of build-ing).On or about August 2, 1979, the Charging Partyposted at the entrance on 59th Street a sign which read:This entrance is for use by employees and clientsof the Lighthouse, and by other persons seeking todo business or visit.This entrance is not for use by the employees of:H. L. FischerWhitelaw ElectricBoaz & VincentEastern StatesGale WoodworkingHoneywellWestinghouse ElevatorColvent VentilationPartition ServiceHudson-SchatzSuperior AcousticalFarbmanWorldwide CommunicationEmployees of, vendors to, and deliveries to theabove listing must use the East 60th Street entranceclose to Park Avenue.On August 2 the Charging Party notified Respondentby telegram of the establishment of the reserved gatesdescribed above. On August 24 the Charging Party re-placed the sign at the westernmost entrance on East 60thStreet closest to Park Avenue which had been addressedto the contractors with the following sign which read:This entrance is for use by the employees, vendorsand deliveries of:H. L. FischerWhitelaw ElectricBoaz & VincentEastern StatesGale WoodworkingHoneywellWestinghouse ElevatorColvent VentilationPartition ServiceHudson-SchatzSuperior AcousticalFarbmanWorldwide CommunicationThis entrance is not to be used by employees andclients of the Lighthouse or other persons wishingto do business or visit.'The Lighthouse facility extcnds firom 59th Street to WOth Axencue andis in the middle of the block and therefore does not face LexingtonAvenue nor Park Avenue The elitrancs on the 60th Street side nearestLexington Avenue. at which the Charging Party posted signs addressedto the noncontractors, consists of t1 'o doors One door is a singic-leafdoor and the otlher door is a double leaf HBoth door, s .ere historicallsContrinued241 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Charging Party arranged for its supervisors toconduct meetings of employees to explain to them thattheir compliance with the reserved entrance signs wasmandatory. The Charging Party's delivery personnelwere instructed to use only those entrances reserved foruse of the Lighthouse personnel. A guard was hired bythe Charging Party through an independent guard serv-ice for the purpose of monitoring and enforcing its rulespromulgated for the use of the designated entrances. Theguard was assigned to the contractor's entrance from 7a.m. to 4 p.m. The Lighthouse is opened for services toits clients from 9 a.m. to 5 p.m. The Lighthouse employ-ees' work shift was from 8:30 a.m. to 5:30 p.m. Thebuilding closed at 6 p.m. The contractors and their em-ployees arrived between 7 and 8 a.m. and departed at orabout 3:30 p.m.Respondent commenced picketing on August I at allentrances of the Lighthouse. The reserved gate signswere posted between 7 to 7:30 a.m. after the pickets hadappeared. Subsequent to the posting of the reserved en-trance signs the Charging Party communicated by tele-gram the following message to Respondent:You are hereby advised that the Lighthouse has re-served the gate on 60th Street, close to ParkAvenue, for the employees of contractors who areperforming construction work, and for vendorsmaking deliveries to those contractors. You are ex-pected to respect this reserve gate and not picket it.If that gate is picketed please be advised that weshall file unfair labor practice charges and sue underSection 301 of the LMRA to enjoin the picketingand recover all damages.During the morning of August 2 one of the pickets,employee Chalupa, communicated with Respondent'srepresentative, Vernon Sampson, and advised him of theposting of the signs and inquired as to their meaning.Sampson informed Chalupa that the picketing must notoccur at the gate reserved for the contractors. Sampsontestified that at some time prior to 11 a.m. Chalupa tele-phoned him again and informed him that Lighthouse em-ployees were seen entering the contractors' gate. Cha-lupa reported that Wesley Sprague, the executive direc-tor of Respondent, and Robert Hauser, Respondent'spersonnel manager, were seen using the contractors' en-trance. Sampson testified that he then instructed Chalupathat it was permissible for them to picket the contractors'entrance. Sampson communicated with Respondent's at-torney whereupon the following telegram was forwardedto the Charging Party from Respondent:We are aware of the posting of the reserved gatefor the sole use of contractors performing renova-tion work at 111 East 59th Street. The fact is, how-ever, people other than the contractors, includingemployees of the primary employer, are using theused as emergency exists and were locked during the day. They consti-tuted emergency exits and were alarmed The double-leaf door. in addi-tion to being an emergency exit, was also used to accommodate large de-liveries. The 60th Street door nearest Park Avenue addressed to the con-tractors was historically used as an emergency exit from the auditoriumsection of the Lighthousereserved entrance. Until that situation is rectifiedLocal 32B-32J will continue to picket all entrances.The following day, August 3, the Charging Party for-warded to Respondent the following message by tele-gram:Your telegram of August 2, 1979, claiming improp-er use of the reserve gate is absolutely incorrect.Use of the gate has been strictly limited to employ-ees of the contractors and their vendors. No oneelse has used this gate.However, it appears that for a day or two Respondentdid not picket at the contractors' entrance; i.e., betweenThursday, August 2, and Monday, August 6. On orabout Monday, August 6, the picketing at all entrancesresumed. At no time did Respondent specifically advisethe Charging Party as to the specifics of the alleged useof the contractors' entrance by Lighthouse personnel.Hauser and Sprague admit that on the morning ofAugust 2 they did cross the threshold of the contractors'doorway. The entrance which was restricted to the con-tractors is at the very end of the building, immediatelyadjacent to a public restaurant next door. To enter thecontractors' entrance a person must step off the sidewalkup onto a 4-inch elevation into the threshold alcove areawhich connects the outside public sidewalk area to thedoorway which is recessed within about 3 feet. Thealcove is about 3 feet in width. The guard, who had beenhired to monitor the entrance and to keep a written logof all persons who entered, identified themselves, andsigned the log, was situated immediately on the otherside of the doorway inside the building at a desk. Thatdesk was placed against the side wall and parallel to theexterior door, which had been maintained in an open po-sition during the daytime. On the morning of August 2 adelivery truck arrived carrying sheet metal materialsnecessary for the ventilation renovation work. The truckparked immediately in front of the contractors' entrancewhich is located on a busy thoroughfare in midtownManhattan at a no-standing zone. The driver of the truckcommenced to unload the building materials to anotherdeliveryman. Hauser had at that time of the morning sta-tioned himself at the guard's desk inasmuch as the guardhad not yet arrived. Sprague was present with him.When the truck arrived they observed the tedious proc-ess of unloading. For a few minutes Hauser and Spraguewalked out onto the public sidewalk and assisted theconstruction deliverymen in unloading and carrying thematerials through the doorway and inside the building.Sprague admitted that on August 2, in the afternoon,in the absence of a guard, he was called upon to monitorthe reserved contractors' entrance. At that time he ob-served a truck stop near the entrance and a deliverymancommence to unload some piping material for the use ofthe plumbing subcontractor. Sprague stepped out of thedoorway and through the threshold and down onto thepublic sidewalk and for a few minutes did help the sub-contractor's deliveryman bring in some piping.Hauser admitted that, on August 2, another deliverytruck parked across the street from the Lighthouse and,242 LOCAL 32B-32J, SERVICE EMPLOYEES INTERNATIONAL UNIONas it was double parked, a deliveryman proceeded tounload small cardboard boxes containing heavy electricalsupplies onto the sidewalk at the foot of the curb. Atthat time Hauser proceeded out from the doorway of thecontractors' entrance and crossed the street and helpedthe deliverymen carry the construction material throughthe contractors' entrance. Both Sprague and Hauser testi-fied that on all other occasions they used the entrancesreserved for Lighthouse personnel for the purposes ofentering and leaving the premises. However, Hauser didhave a daily encounter at that construction entrance. Itwas part of Hauser's responsibility to supervise the logsthat were maintained by the guard at the constructionentrance. The guard appeared for duty at 7 a.m. Hegained admittance through the contractors' door whichwas opened for him from within by Eric Arsenicos, thedirector of business affairs for Respondent. At or about8:30 a.m. each day Hauser would approach the Light-house facility on 60th Street, walk up to the contractors'entrance, step onto the threshold area, and walk up tothe guard who was immediately on the inside edge of thedoorway. At that point he would greet the guard, checkthe log, exchange pleasantries, turn around, walk outagain onto 60th Street, and walk a few doors to thenearby coffeeshop where he obtained his coffee and, ac-cording to his testimony, then he would return to theLighthouse by way of the 59th Street entrance. Hauser'stotal amount of time each day spent inside that thresholdarea monitoring the log was hardly more than a fewminutes.Throughout the strike the security guard was relievedfor lunch and other breaks by either Sprague, Hauser, orArsenicos. On these occasions they approached theguard post from within the building.Sampson testified that on August 6 he was at theLighthouse about noontime when he observed at theconstruction entrance Hauser step out from within, lookaround, and immediately go back in and apparently re-lieve the guard for the lunch hour. Sampson also testifiedthat he observed a construction worker exit from the59th Street entrance on that date. I credit this testimony.Respondent's supervisor of graphic arts, PatriciaMcKee, according to the testimony of security guardGould, was the only nonconstruction person to haveused the reserved entrance during his course of dutyfrom August 21 to September 5.2 According to Gould,McKee, on or about August 21, came toward him fromwithin the building and passed him without identifyingherself and exited from the construction doorway ontothe street where she took photographs of the en-tranceway and immediately returned inside the buildingthrough the same doorway.Respondent adduced the testimony of only one witnessin order to demonstrate a much more extensive breach ofthe contractors' gates than that which was admitted inthe testimony of the General Counsel's witnesses. Thewitness, Lawrence Martin, was a striking maintenanceemployee of the Lighthouse. He was one of six pickets( Gould vias preceded in hi, duties by Iwo other guards., one of whlhomworked for only a half a day and proved to he unsatisfaclory The otherguard. since inducted into the armed services, did not testifybut he was not the shop steward.3He testified that hetook turns picketing at all entrances. His testimony as tothe use of the contractors' gate by noncontractor person-nel was highly generalized, conclusionary, vague, andwas given in a hesitant, confused, and uncertain demea-nor. He testified that "everybody was using that door."When pressed for specifics he could only identify certainsupervisory and managerial personnel of the Lighthouse,including Sprague and Hauser, all of whom he said usedthe contractors' entrance "daily." He could not, with anyspecificity, testify as to the use of the contractors' en-trance by any of the almost 200 employees of the Light-house. Nor could he testify with any specificity as to theuse of the contractors' entrance by clients of the Light-house. He did testify that he observed the contractorsusing the contractors' entrance and that their deliveriesof materials for construction purposes were continuouslymade through the contractors' door. He testified, howev-er, that on occasion the contractors did make use of thedouble-leaf doors on 60th Street and 59th Street doorsfor certain deliveries. He admitted that he did not ob-serve at any time employees of the Lighthouse assist inthe delivery of construction materials through the con-tractors' gate with the exception of Hauser and Spragueon August 2. He conceded that the materials that he ob-served Hauser and Sprague carrying into the reservedentrance on August 2 in the afternoon were constructionmaterials.He was unable to testify that Sprague and Hauser as-sisted in the unloading and delivery of construction ma-terials through the reserved entrance subsequent toAugust 2. However, he testified that he observed deliv-eries of materials "to the Lighthouse" by constructionpeople through the contractors' entrance. He was unableto describe these materials other than to testify that thelabels on the packages were similar to labels he observedthe Lighthouse in the basement at some unspecified pointin time prior to the commencement of the strike. He didnot know what was in these boxes and was unable tospeculate as to whether or not the boxes contained mate-rials addressed to or consigned to the Lighthouse for usein construction work. The delivery of these boxes oc-curred sometime during the first or second week of thestrike. They were carried in by construction workers.His testimony is thus too obscure to support any infer-ence that the neutral employees made deliveries of mate-rials utilized by the Charging Party in the normal courseof its business. It is more reasonable to infer that con-struction employees delivered construction materials.Contrary to Hauser, Martin testified that, when Hausermade his daily morning appearance at the threshold ofthe contractors' entrance and later proceeded to obtainhis morning coffee, he returned through the contractors'entrance. I credit the testimony of Hauser who appearedto be a far more certain, responsive, detailed, convincing,and credible witness than Martin.Martin testified that he observed Primo Guadagino,manager of building operations at the 59th Street facility,Eric Arsenicos, and Eugene Bentiporto, the Charging:' Chalupa did not testify243 DECISIONS OF NATIONAL LABOR RELATIONS BOARDParty's building superintendent at its Queens facility, usethe contractors' gate during the period of time fromAugust 2 to September 5. He testified that Guadaginoand Bentiporto used the entrance to exit from the build-ing to go to the coffeeshop two doors away on 60thStreet. However, he qualified his testimony by statingthat this occurred only during the first and second weekof the picketing. He was extremely uncertain as to howoften this occurred. He testified that he observed Benti-porto, who normally performed his duties at the Charg-ing Party's Queens facility and not at the Lighthouse,commence performing certain duties at the Lighthousewithin "2 or 3 days" after the first day of the strike.Then he testified that it was the "first or second week"that Bentiporto appeared to be performing the duties atthe Lighthouse. He admitted that he was uncertain as towhen Bentiporto used the contractors' entrance. He in-sisted that it occurred at the "beginning of the strike."With respect to Arsenicos, Martin conceded that he didnot use the contractors' gate on a daily basis but used itduring the course of the strike "2 or 3 times maybe." Hedid not specify the occasions.Bentiporto testified that during the first half of the firstweek of the strike he drove Guadagino and Arsenicos tothe Lighthouse from the Queens facility and that they ar-rived at the Lighthouse at 6:30 a.m. Later in the firstweek of the strike he commenced performing certainmaintenance duties at the Lighthouse. During the last 2weeks of August he was on vacation until Labor Dayand performed no duties at the Lighthouse. He testifiedthat he, Arsenicos, and Guadagino utilized the coffeemachine in the maintenance department and only left theLighthouse to go to lunch on a couple of occasionsthrough the single-leaf door on 60th Street. As for enter-ing, he, like Guadagino, testified that they used the 59thStreet doorway for entering the premises. Guadagino ex-plained in his testimony that prior to the strike he neverutilized the 60th Street exits inasmuch as they were onlyfire emergency exits. He testified that on the 60th Streetside the only door that you could enter in the morningwas the single-leaf door and that all other doors had nolocks that were accessible by a key from the outside, i.e.,they could only be opened from within. He also, as didBentiporto and Arsenicos, testified convincingly thatthey did not use the gate reserved for contractors fromthe commencement of the strike through September 5. 1credit the testimony of Guadagino, Arsenicos, and Benti-porto who appeared to me to be the far more certain, re-sponsive, convincing, and credible witnesses.Martin testified in broad generalities as to the use ofthe contractors' door by other persons whom he couldnot identify. He conceded that his duties as a mainte-nance person of nearly 2 years' tenure required him totravel throughout the building prior to the strike. Yetthere was no other Lightouse personnel whom he couldidentify as having used the contractors' entrance betweenthe commencement of the strike and September 5. Hetestified that he maintained no notes while engaged inthese picketing duties, and that he did not keep in hispossession a camera until some point later in the picket-ing. The only photographs offered by Respondent wereone of Hauser sitting inside the doorway at a time whenhe was relieving the security guard on or about August 6or 7, and a second photograph of Hauser stepping offfrom the threshold elevation onto the sidewalk. On somedate prior to September 5, according to Martin, the pick-ets asked persons using the contractors' gate whether ornot they were associated with the contractors. He testi-fied that some of those persons did not respond and hedid not know who they were. He testified that some didnot look like contractors; i.e., "well dressed people"dressed in suits and, at the beginning of the picketing,women. He conceded, however, that at least one person,Mike Palermo, the general superintendent of H. L.Fischer, entered the contractors' entrance dressed in abusiness suit. He further conceded that he did know "afew people" employed by some of the subcontractorswho appeared at the reserved contractors' entrance andentered the Lighthouse for the purpose of inspecting theconstruction work, and that they dressed in business suitson days of their visits.There is no testimony adduced by Respondent that thesame unidentified persons were seen utilizing both theentrances reserved for the primary employees and theentrance reserved for the contractors. Thus, Respondentcannot argue that it was misled into assuming that theunidentified persons it had first observed entering prima-ry entrances were primary employees and that they werethus tainting the contractors' gate by using that gate onother occasions. The record reveals, however, that onmany occasions members of the public, clients of theLighthouse, and other strangers approached the contrac-tors' door with inquiries and were turned away by thesecurity guard, or by one of the managers reieving thesecurity guard, and were directed to the front of thebuilding.I conclude that Respondent has not adduced probativeevidence of the use of the contractors' gate from August2 to September 5 by officers or employees of the Charg-ing Party other than on the following occasions: (1) theAugust 2 unloading and transporting of contractors' ma-terials through the contractors' entrance by Sprague andHauser, (2) the daily visitation of Hauser at 8:30 a.m. tomonitor the guard post, (3) the appearances of ChargingParty's officers at the guard post for the purpose of re-lieving the guard whom they approached from withinexcept on a single occasion when Sampson observedHauser on or about August 6 step out onto the sidewalkmomentarily and look around and go back in, and (4) Pa-tricia McKee's use of the reserved entrance to photo-graph pictures of the entrance itself. In addition, there isevidence that on some occasions employees of the con-tractors did utilize gates reserved for officers and em-ployees of the Charging Party in part for making deliv-eries.4It is admitted by Respondent that the picket signs uti-lized by the picketers did not identify the employer withwhom it had a dispute until August 28. Sampson testifiedthat on instructions of his attorney the picket signs werechanged to identify the Charging Party as the employer4 There is uncontradicted and credible esidcrnce in the record to theeffect that the pickets goaded construction deliverymnln to use entrancesother than the reserved consrtruction entrance244 LO()CAl 32B-32J, SERVICE EMPL()YF [S INTERNATIONAL UNIONwith whom Respondent had a dispute. He testified thatprior to that time he had been ignorant of any obligationto name the employer on the picket sign although heconceded that as chairman of Respondent's District 5and as a union representative for 16 years he had had ex-tensive experience in supervising picketing and that hehad been aware of the Board's reserve gate principles.Martin testified that the pickets spoke to the "contrac-tors" at the construction entrance as they entered andadvised them that the pickets were still there and thatoccasionally he would ask them "to honor the picketline." From his own testimony it is clear that Martin wasuncertain as to what position most persons associatedwith contractors held; i.e., whether they were high-eche-lon managers or rather employees or low-level supervi-sors.B. Analysis and ConclusionsIn National Association of Broadcast Employees andTechnicians, AFL-CIO, Local 31 (CBS, Inc.), 237 NLRB1370, 1374-75 (1978), the Board affirmed the rulings,findings, and conclusions contained in the Decision ofAdministrative Law Judge Paul Bisgyer, who held:At the outset, it may be appropriate to reviewsome basic principles respecting secondary boy-cotts. It has long been established that, despite theliteral language of Section 8(b)(4)(B),2' its prohibi-tions are designed to reach only secondary boycottactivities by a labor organization, leaving primaryaction outside the scope of this provision. Indeed,when the 1959 amendments to the Act were en-acted, Congress took special care to assure that pri-mary action was not intended to fall within the banof Section 8(b)(4)(B) by providing that "nothingcontained in this clause (B) shall be construed tomake unlawful, where not otherwise unlawful, anyprimary strike or primary picketing...." To besure, the line between secondary and primary activ-ity is not always clear, especially in common situssituations where more than one employer are en-gaged in their normal business operations at thesame location. Mindful of "the dual congressionalobjectives of preserving the right of labor organiza-tions to bring pressure to bear on offending employ-ers in primary labor disputes and of shielding unof-fending employers and others from pressures in con-troversies not their own,"22the Board devised thefamiliar Moore Dry Dock guidelines,23approved bythe courts, to aid in determining whether theunion's object was primary and therefore lawful orwhether it was really secondary as being calculatedto enmesh neutral employers and employees in theunion's dispute with the primary employer whichthe Act was designed to prevent. However, theBoard and the courts have cautioned that the MooreDry Dock standards are only guidelines not to bemechanically applied and that, while compliancemight give rise to a rebuttable inference that thepicketing was primary, the totality of the evidencemight reveal an underlying proscribed secondaryobjective and overcome the presumption.24In addition to the Moore Dry Dock standardsadopted to minimize the potential for unnecessarilyinvolving neutrals in a primary dispute of no con-cern to them, the Board and courts have recognizedthe right of employers to designate at a commonsite a gate specially reserved for the exclusive use ofthe primary employer, his employees, suppliers, andmaterialmen for entry and departure and to estab-lish other gates for use by neutral employers, em-ployees and others having business relationshipswith the neutral employers.25Where separate gatesare thus designated and legitimately maintained, theunion must confine its picketing activities to the pri-mary gate and avoid implicating neutrals by picket-ing the gates set aside for the neutrals' sole use, orelse risk violating Section 8(b)(4)(B) of the Act.26Of course, the integrity of the neutral gate must notbe compromised by its use by primary personnel orsuppliers which would result in destroying its im-munity from primary picketing.27Moreover, the es-tablishment of the reserved primary gate must notbe at a location on site which would impair the ef-fectiveness of picketing to reach the primary em-ployer and employees. For, as the Board noted inone case, "The purpose of the separate gate is topermit lawful picketing that will be conducted so asto minimize its impact on neutral employees insofaras this can be done without substantial impairmentof the effectiveness of the picketing in reaching theprimary employees."2821 Formerly numbered Sec 8(b)(4)(A)22 N. L.R.B v Denver Building and Construction Trades CouncillGould d Preisner]. 341 U S 675. 692 (1951)23 Sailors' Union of the Pacific (Moore Dry Dock). supra [92NLRB 547 (1950)]. Under this doctrine. to support an inference ofprimary action, (a) the picketing must be strictly limited to timeswhen the situs of the dispute is located on the secondary employ-er's premises; (b) at the time of the picketing the primary employeris engaged in his normal business at the situs; (c) the picketing islimited to places reasonably close to the location of the situs, and(d) the picketing discloses clearly that the dispute is with the pri-mary employer Since Moore Dry Dock, the Board has extendedthese standards "to picketing at the situs of a prinmary employerwhere a secondary or neutral employer is engaged ..GeneralTeamster, Warehouse and Dairy Employees Union Local No 126, etal. (Ready Mixed Concrete. Inc.), 200 NLRB 253, fn. 5 (1972), tothe same effect, Retail Fruit & 'egetable Clerks' Union. Local 101 7,et al. (Crystal Palace Market), 116 NLRB 856. 859 (1956).24 International Brotherhood of Electrical Workers, Local Union861 (Plauche Electric. Inc.), 135 NLRB 250. 255 (1962); Northeas-tern Washington-Northern Idaho Building and Construction TradesCouncil. et al. (Northwestern Construction of Washington. Inc.). 152NLRB 975. 980 (1965): International Union of Operating Engineers.Local Union Vo. 450. AFL-CIO (Linbeck Construction Corporation).219 NLRB 997. 998 (1975), affd 550 F.2d 311 (C.A 5. 1977)25 Local 761/. International Union of Electrical. Radio d MachineWorkers. AFL-CIO [General Electric Company] .' L R. .366U.S 667 (1961).26 Ibid.27 International Union of Operating Engineeirs. Local tUnion .Vo450 (Linbeck Constructioni. vuprae8 International Brotherhood of Electrical Workeri. Local 640.AFL-CIO (7imber Buildings. Incc). 176 NLRB 150 (1969). quotingfrom Retail Fruit & Vicgetahbl Clerks' U'nion. Local 1017 (CrytrulPalace' Market). supra at 859: .ahiihvdll Building & ConrrtructiolnTradev Council. it atl (tL F Colli titr Contracting Company. t1e ). 172NI.RB 118. 1140 (1968): se'c il',) Itirle S'rvicL' Guild. Local 222245 I)ICISI()NS OF NATI()NAIL LA()OR RELATIONS BO)AR[),'%pap,' luid.H, It1. (' t) ('1(' (3Utpan ItcraMl Pub/hUn g ('m-prnso. 21x NI RH 1234. 1231 (1975)In this case a primary dispute relating to an initial col-lective-bargaining agreement existed between the Charg-ing Party and Respondent. The renovation constructioncontractor and subcontractors were neutral secondaryemployers with respect to that dispute. When the con-struction contractors commenced work at the Light-house that building became a common work situs. Hadno valid reserved gate been erected, no inference of un-lawful motivation could be raised by Respondent's pick-eting of all entrances. Teamsters, Chauffeurs, Warehouse-men and Helpers. Local 901, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica [Gonzales Chemical Industries, Inc.] v. N.L.R.B.,293 F.2d 881 (D.C. Cir. 1961). However, the ChargingParty was entitled to establish a reserved gate for theneutral secondary employers and employees in order todisentangle them from the primary dispute and immunizethem from the primary picketing, inasmuch as the workof the secondary employees was clearly unrelated to thenormal operations of the Charging Party. Local 761, In-ternational Union of Electrical. Radio & Machine Workers,AFL-CIO [General Electric Company] v. N.L.R.B., 366U.S. 667 (1961). A neutral secondary gate was estab-lished. It was honored for one Friday and the subsequentSaturday and Sunday and picketing resumed thereafteron Monday, August 6.There is no indication that Respondent was unawareof the establishment of the reserved gate or that thelocus of the reserved gate was inconvenient and imprac-tical. Respondent's only contention with respect to thevalidity of the gate is that it was tainted upon its incep-tion on August 2 and thereafter through the course ofthe picketing which continued to September 5, at whichtime the court issued its injunction. The immediate causeof the reinstitution of the picketing, according to Samp-son's testimony, was the incident involving the unloadingof construction materials by Hauser and Sprague onAugust 2. Such conduct was not repeated again. In Car-penters Local Union No. 470, United Brotherhood of Car-penters and Joiners of America, AFL-CIO (Mueller-Ander-son, Inc.), 224 NLRB 315, 316 (1976), the Board stated:In our judgment, if a reserved gate system initiallybreaks down, an employer should be allowed to es-tablish a revised reserve gate system and still beprotected from secondary picketing so long as therevised system is honored and the labor organiza-tion involved is notified of the revision.Respondent argues that in the Mueller case the prima-ry employer took affirmative steps to improve the re-serve gate system and notified the union of the changesit had made. In this case, however, Respondent arguesthat no changes were made in the reserve gate systemuntil September 5 when at that time certain other secu-rity measures were taken. However, in the Mueller casethe primary employer committed an admitted egregiousbreach of the reserved entrance by utilizing that gate forthe delivery of its supplies. Thus, the situation was ame-nable to a definitive course of action.In the instant case the breach, indeed if it can be char-acterized as one inasmuch as Sprague and Hauser werenot engaged in work normally related to primary work,constituted only an isolated incident. Thereafter, theguard service provided a permanent guard at the door-way and neither Hauser nor Sprague engaged in thesame conduct. The Charging Party's telegram of August3 did not acknowledge that a breach of the gate oc-curred but it reaffirmed the Charging Party's intention tomaintain that entrance as a neutral entrance. The Charg-ing Party did not institute any revised system other thanthe cessation of Sprague and Hauser from momentarilyloading contractors' materials. Unlike the Mueller casethe contractors' materials were thereafter delivered toand unloaded by contractors or their deliverymen. In es-sence there was nothing to change with respect to thebasic reserved gate system as established by the Charg-ing Party. The conduct of Hauser and Sprague onAugust 2, and that of McKee's brief photography expedi-tion on August 21, and Sprague's momentary appearanceon the street at a time when he relieved the securityguard from within at most constitute a de minimis breachof the reserved gate. This is particularly manifest in lightof the observance of these rules by approximately 200Lighthouse employees and an indeterminate but substan-tial number of clients and members of the public doingbusiness with the Charging Party who utilized the mainand normal entrance on 59th Street, and the 25 personsassociated with the contractors who utilized the contrac-tors' entrance at the rear for ingress and egress and fordelivery of supplies except for an occasional appearanceby a secondary employee at a primary entrance. In Local18, International Union of Operating Engineers, AFL-CIO(Dodge-Ireland. Inc.), 236 NLRB 199, fn. 1 (1978), theBoard held:The evidence shows that the primary and neutralemployers took every reasonable precaution toassure the integrity of the reserve gate system, andthe few instances of misuse of a neutral gate by sup-pliers of the primary employer were not sufficientto justify Respondent's picketing of the neutralgates. 5Other than Respondent's monitoring activities with re-spect to the policing of the reserve gate, it would appearthat all other incidents of a breach of the reserve gatesystem were isolated and de minimis. The ChargingParty took all reasonable steps to assure the integrity ofthe reserve entrance. The final problem with respect tothe issue of the integrity of the neutral gate arises fromthose efforts; i.e., whether Hauser's monitoring activitiesconstituted a primary presence at that neutral gate. Re-spondent does not argue that the mere fact that the pres-' See also Muctlr- .tdern,,. rlupra: .ltIVsislppi GulfI Ciltl Building and(C ontirucl tion 1rda i Ciuntflil. ,I atl (Re ' C .Inderson. Jr.. Incw .222 NLRi649 (1976); Lc'al LUnhio ,l ., 69, tertinalV I leun Rnailtrhrxxn J t/ ¢ 'triatlWorkern. i.L-(IO (KeAll :Lctrr Co(, Ici 1. 21h Nt.RIt 141. 143-1449IV75) U it.d lnhr liulurhntml o/ (Carpelntlr and Jo/ilcr oJ .Ilrtiisa. it Il-('t0 Itan ul .oI 63V ( t-limnriran ifila/ur, (Cvrpiration). 2103 NLR t 1 12.1I IK ( 1 73 ): l !United I .... viationl O/ JournTsptn and .Ippre.tci¢l /' the PlhtMnd-Ig antd Pip Itilling IndietIr ,/ li,/ t 'nticd .SIatI, X tot C anada.. L natl I'foolNo {5 (0rch/. It. J. 202 NI Ri 09. 107 (19731246 I.()CAI 32t-32J, SERVICE FMt'IO()\YIES INIE-RNA\T I)NAI UNI()Nence of a security guard employed by the primary em-ployer constitutes a primary presence at the gate. Clear-ly, such argument would he untenable inasmuch as theguard was not employed in duties related to the normalbusiness of the Charging Party but rather was engaged induties directly related to the construction work: i.e., pro-viding an exclusive gate for the neutrals. Respondentdoes argue that Hauser's daily appearances at the reservegate constituted a destruction of the neutral status of thatentrance by virtue of his regular appearance for a fewminutes at the guard location, when, on each occurrence,he stepped momentarily across the threshold and into thedoorway at the guard's desk. Respondent argues that, de-spite the insubstantial amount of time Hauser spent atthat gate, it did occur on a regular basis and thus Re-spondent cites Local Union 323, International Brotherhoodof Electrical Workers (J. F. Hoff Electric Co.), 241 NLRB694 (1979). In that case it had been contended that thebreaches of the secondary gates were de minimis inas-much as deliveries of materials to be used by the primaryemployer were few in number and the supplies constitut-ed only a small segment of the primary's work. It wasfound, however, that, although small in number, the de-liveries of materials constituted a normal and essentialpart of the primary employer's work on the commonwork situs and that the deliveries were "regular," but oc-curred, moreover, pursuant to no known schedule of de-livery.Respondent argues that it is not the burden of Re-spondent to ascertain the purpose of Hauser's visitationsat the neutral gate, but rather Respondent was facedwith the sight of a daily occurrence at 8:30 a.m. of aLighthouse officer entering the threshold and crossingthe doorjamb area of the neutrual gate and thereafter ex-iting from the same area. It argues that, inasmuch as anagent of the primary employer "used" the doorway, theneutrality of that area had been tainted. In fact, Hauser'sonly purpose for crossing the threshold every day at 8:30a.m. and spending time at the doorway at the guard'sdesk abutting the doorjamb was for the purpose of moni-toring the presence of the guard and the log. From thetiming of Hauser's visits and the duration of those visits,and the brief momentary dalliance within the doorway inthe presence of the guard which was clearly visible toanyone on the sidewalk, it should have been palpablyclear to anyone observing those visitations that Hauserdid not use that entryway for ingress for the purpose ofengaging in any duties normally related to that of theCharging Party. Rather, the only conclusion that any ob-server could have made was that Hauser was checkingbriefly with the security guard at the doorway and wasmanifestly engaged in monitoring activities on a regularand predictable schedule. I conclude that his visitationsfrom the outside are no different from the appearances ofhimself, Sprague, or Arsenicos from within when theychecked with the guard or relieved the guard at his post.The presence of all those officers and supervisors, as wasthe presence of the guard itself, was conduct not relatedto the normal work functions of the primary employerbut was related directly and obviously with the ChargingParty's efforts to maintain the neutrality of the secondaryentrance. I therefore do not conclude that such presenceconstituted a breach of the neutrality of the gate so as tojustify the institution of primary pickcting at such en-trance.Respondent argued at the hearing that the use by neu-tral secondary employees of the primary employer'sgates dissipated the neutrality of the secondary gate. Theevidence is insufficient upon which to base a conclusionthat Respondent was in any way misled by virtue of thefact that it had observed unidentified persons who it rea-sonably could believe were primary employees enterboth the primary gates and the secondary gates. Rather,the record reveals that there were a few isolated occa-sions where a recognizable secondary person did utilize aprimary entrance in part of the delivery of materials. l heBoard has made it clear that because some secondaryemployees are willing to cross a primary picket line at aprimary entrance such occurrence does not remove theprotection of a reserve secondary gate for those employ-ees who wish to avail themselves of such immunity andprotection. Janesville Typographical Union No. 197 (Ga-zette Printing Company), 173 NLRB 917 (1968); Mississip-pi Gulf Coast Building. etc., supra at 657; NVational .4ssoci-ation of Broadcast Employees and Technicians, .4AFL-CIO.Local 31 (CBS, Inc.). supra: Local Union NVo. 369. IBEW(Kelly Electric Co.. Inc.), supra; Carpenters Local .No. 639(American Modulars Corporation). supra: Plumbers, Local60 (Circle. Inc.)., supra.Additionally, the General Counsel argues that the ad-mitted failure of Respondent to identify the primary em-ployer with whom it had a dispute at times that it picket-ed all entrances of the Lighthouse constitutes a failure tocomply with the criteria set forth in Moore Dry Dock.supra. Respondent contends that the Moore Dry Dockcase related to a common situs not at the premises of theprimary employer. The Board, however, has long sinceextended the Moore Dry Dock criteria to situations wherea common situs is created by the engagement of activi-ties of secondary employers at the premises of a primaryemployer. National Association of Broadcast EmployeeVand Technicians, AFL-CIO, Local 31 (CBS, Inc.)., supra atfn. 23. The Supreme Court has approved of such ext. ii-sion. Local 761 IUE, AFL-CIO [General Electric Compa-ny], supra. The Court, however, in dealing with the issueof the use of a reserved gate for neutral employers at thepremises of the primary employer, permitted somewhatmore latitude in picketing by holding that the picketingat the reserved neutral gate would give rise to .I pre-sumption of unlawful motivation if the work performedby the secondary employer was not related to thenormal operations of the primary employer and the d aorkwas of such a kind that its performance would not, ifdone when the plant was engaged in its regular oper-ations, necessarily curtail those operations.I conclude therefore that the Moore Dry Dock criteriaare applicable to the instant factual situation and there-fore Respondent's failure to properly identify the em-ployer with whom it had a dispute on picket signs car-ried by pickets at all entrances to the common worksitus, particularly at the neutral employees' entrance,gives rise to the presumption that it engaged in such con-duct for a motivation proscribed by Section 8(b)(4) of!247 I)E CISIO)NS OF NATIONAL .ABO()R RELATIONS BOARDthe Act. Respondent's only rebuttal evidence is the pro-fession of ignorance by Respondent's agent. Sampson.Such testimony is not convincing. Moreover, the infer-ence of unlawful motivation arises from the conductitself, not from the expostulation of the Board. Regard-less of Sampson's knowledge or lack of knowledge ofBoard pronouncements, Respondent did engage in theconduct alleged. Respondent did so having been advisedof the presence of secondary employees at the worksitus. Furthermore, it engaged in that conduct at the en-trance reserved for the use of secondary employees.Additionally enlightening as to Respondent's motiva-tion is the testimony of Martin that the picketers remind-ed the contractors of the picketers' presence at the re-served gate and expressed to them their desire that thecontractors honor the picket line.Based on the foregoing facts, I therefore conclude thatRespondent from August 6 through September 5, 1979,engaged in picketing with signs which failed to disclosethe identity of the employer with whom it had a disputeand at places reserved exclusively for the use of second-ary persons, which entrance was virtually used exclu-sively by secondary employers, employees, and deliverypersons, and by so doing did so for the purpose not ofpursuing the primary employer with primary picketingbut for the purpose of enmeshing neutral employees andemployers in a dispute not of their own making. By suchconduct I conclude that Respondent violated Section8(b)(4)(i) and (ii)(B) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I recommend that it be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.CONCLUSIONS OF LAW1. The New York Association for the Blind is an em-ployer and person engaged in commerce and in indus-tries affecting commerce within the meaning of Sections2(1), (2), (6), and (7) and 8(b)(4) of the Act.2. H. L. Fischer, Inc.; Partition Servicing Co., Inc.;Gale Woodworking, Inc.; Boaz & Vincent, Inc.; M.Farbman & Sons, Inc.; Colvent, Inc.; Eastern StatesElectrical Contractors, Inc.; Catrona & Gamba, Inc.;Whitelaw Electrical Contracting Co.; Honeywell, Inc.;Westinghouse Elevator Company; Hudson-Schatz Paint-ing Co., Inc.; Superior Acoustic, Inc.; and WorldwideCommunications are persons engaged in commerce andin industries affecting commerce within the meaning ofSections 2(1), (6), and (7) and 8(b)(4) of the Act.3. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.4. By picketing at the New York Association for theBlind facility known as the Lighthouse from August 1through September 5, 1979, with picket signs failing toreveal the identity of the employer with whom it had adispute and by picketing at said facility from August 6through September 5, 1979, at an entrance reserved forH. L. Fisher, Inc., and its subcontractors and suppliers,Respondent has induced and encouraged individuals em-ployed by H. L. Fischer, Inc., and its subcontractors andby other persons engaged in commerce or in industriesaffecting commerce to engage in a strike or refusal in thecourse of their employment to use, manufacture, tran-port, or otherwise handle or work on any goods, articles,materials, or commodities, or to perform services and hasthreatened, coerced, and restrained H. L. Fischer, Inc.,and its subcontractors and other persons engaged incommerce or in industries affecting commerce with theobject of forcing or requiring H. L. Fischer, Inc., and itssubcontractors and other persons engaged in commerceor in industries affecting commerce to cease doing busi-ness with each other, and to force or require Fischer andits subcontractors and other persons engaged in com-merce or in industries affecting commerce to cease doingbusiness with the New York Association for the Blind inviolation of Section 8(b)(4)(i)(ii)(B) of the Act.5. The acts and conduct of Respondent describedabove, occurring in connection with the operations ofThe New York Association for the Blind, H. L. Fischer,Inc., and its subcontractors have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead and have ledto labor disputes burdening and obstructing commerceand the free flow of commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the basis of the above findings of fact, conclu-sions of law, and the entire record in this case, and pur-suant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDER6The Respondent, Local 32B-32J, Service EmployeesInternational Union, AFL-CIO, its officers, agents, andrepresentatives, shall:1. Cease and desist from:(a) Inducing and encouraging individuals employed byH. L. Fischer, Inc., and its subcontractors and by otherpersons engaged in commerce or in industries affectingcommerce to engage in a strike or refusal in the courseof their employment to use, manufacture, transport, orotherwise handle or work on any goods, articles, materi-als, or commodities, or to perform services where anobject thereof is to force or require the said persons orany other persons engaged in commerce or in industriesaffecting commerce to cease doing business with eachother, and to force or require said persons to cease doingbusiness with The New York Association for the Blind.(b) Threatening, coercing, or restraining H. L. Fischer,Inc., and its subcontractors or any other person engagedin commerce or in industries affecting commerce wherean object thereof is to force or require said persons andother persons engaged in commerce or in industries af-fecting commerce to cease doing business with eachother or to force or require said persons of other personst in the event no exceptions are filed as provided by Sec. 102,46 of IheRules and Regulalions of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall. as provided inSec 102 48 of the Rules and Regulations, hbe adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes248 LOCAL 32B-32J, SERVICE EMPLOYEES INTERNATIONAL UNIONengaged in commerce or in industries affecting com-merce to cease doing business with The New York Asso-ciation for the Blind.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Post at its business office and meetings halls copiesof the attached notice marked "Appendix."7Copies ofsaid notice, on forms provided by the Regional Directorfor Region 2, after being duly signed by Respondent'srepresentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(b) Furnish said Regional Director with signed copiesof the aforesaid notice for posting by The New York As-sociation for the Blind and H. L. Fischer, Inc., PartitionServicing Co., Inc., Gale Woodworking, Inc., Boaz &Vincent, Inc., M. Farbman & Sons, Inc., Colvert, Inc.,Eastern States Electrical Contractors, Inc., Catrona &Gamba, Inc., Whitelaw Electrical Contracting Co., Hon-eywell, Inc., Westinghouse Elevator Company, Hudson-Schatz Painting Co., Inc., Superior Acoustic, Inc., andWorldwide Communications if those employers and per-sons are willing to post them.(c) Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPI OYEESPOSTED BY ORDER OF THENATIONAl LABOR RELATrloNs BOARDAn Agency of the United States GovernmentWE WILL NOT induce or encourage individualsemployed by H. L. Fischer, Inc.. Partition Servic-ing Co., Inc., Gale Woodworking. Inc.. Boaz &Vincent, Inc., M. Farbman & Sons, Inc.. Colvent,Inc., Eastern States Electrical Contractors, Inc., Ca-trona & Gamba, Inc., Whitelaw Electrical Contract-ing Co., Honeywell, Inc., Westinghouse ElevatorCompany, Hudson-Schatz Painting Co., Inc., Supe-rior Acoustic, Inc., Worldwide Communications, orby other persons engaged in commerce or industriesaffecting commerce to engage in a strike or refusalin the course of their employment to use, manufac-ture, transport, or otherwise handle or work on anygoods, articles, materials, or commodities, or to per-form services where an object thereof is to force orrequire the above-named persons or any other per-sons engaged in commerce or an industry affectingcommerce to cease doing business with each otheror to force or require the said persons or any otherpersons engaged in commerce or in industries af-fecting commerce to cease doing business with TheNew York Association for the Blind.WE WILL NOT threaten, coerce, or restrain H. L.Fischer, Inc., Partition Servicing Co., Inc., GaleWoodworking, Inc., Boaz & Vincent, Inc., M.Farbman & Sons, Inc., Colvent, Inc., Eastern StatesElectrical Contractors, Inc., Catrona & Gamba,Inc., Whitelaw Electrical Contracting Co., Hon-eywell, Inc., Westinghouse Elevator Company,Hudson-Schatz Painting Co.., Inc., Superior Acous-tic, Inc., Worldwide Communications, or other per-sons engaged in commerce or in industries affectingcommerce where an object thereof is to force or re-quire said persons and other persons engaged incommerce or in industry affecting commerce tocease doing business with each other or to force orrequire said persons or any other persons engagedin commerce or in industries affecting commerce tocease doing business with The New York Associ-ation for the Blind.LOCAL 32B-32J, SERVICE EMPI.OYEES IN-TERNATIONAL UNION, AFL-CIO24q